Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
	Applicant’s amendment dated December 17, 2020 responding to August 21, 2020 Office Action provided in the rejection of claims 1-9; wherein these claims 1-9 have been canceled; and new claims 10-18 have been added. Claims 10-18 remain pending in the application and which have been fully considered by the examiner.
Applicant’s arguments, December 17, 2020, with respect to the rejection of claims 1-9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
In addition, upon further consideration, the rejection under double patent is still maintained. Please see below for details.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected i3n the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 10-18 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 (hereafter “patent claim”) of U.S. Patent No. 10,496,959.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,496,959 as outlined in the table below:

Examined claim 10
A server comprising at least one central processing unit (CPU) configured to:
receive, via a communication interface, a first request from a first user at a first device and a second request from a second user at a second device different from the first device, the first request requesting a document managed by the server, and the second request also requesting the same document managed by the server; 
receive, via the communication interface, a first editing request for the document from the first device and a second editing request for the document from the second device in parallel;
in response to the first user having a first editing right level, edit a portion of the document in accordance with the first editing request; and
in response to the second user having a second editing right level different from the first editing right level, attach content of the second editing request to the document as additional information. 
Patent claim 1
A data processing apparatus comprising at least one central processing unit (CPU) configured to:

receive a plurality of user operations for changing a same portion of a document; and




             wherein, in response to a user operation of the plurality of user operations being made by a first user who has a first level, revising the document to reflect the change to the portion of the document, and in response to a user operation of the plurality of user operations being made by a second user who has a second level that is different than the first level, changing the portion of the document according to the user operation and not revising the document to reflect the change to the portion of the document to reflect the change to the portion of the document but adding the portion of the document has been changed to another portion of the document.


	Examined claim 10 recites the similar limitations in patent claim 1. For instance, editing the document is equivalent to revising the document. Thus, it would have been obvious to broaden patent claim 1. Examined claims 11-18 recite the similar limitations of patent claims 2-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459